                So Ordered.

Dated: February 5th, 2020
        1

        2

        3

        4

        5

        6

        7

        8

        9                        UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF WASHINGTON
       10
                                                        Lead Case No. 19-01189-11
       11
                IN RE:                                  Jointly Administered
       12       ASTRIA HEALTH, et al.                   SECOND INTERIM ORDER
                                                        (I) AUTHORIZING THE DEBTORS TO
                                                        OBTAIN REPLACEMENT
       13                       Debtors.1               POSTPETITION FINANCING;
                                                        (II) GRANTING SECURITY
       14                                               INTERESTS AND SUPERPRIORITY
                                                        ADMINISTRATIVE EXPENSE
                                                        STATUS; (III) GRANTING
       15                                               ADEQUATE PROTECTION TO
                                                        CERTAIN PREPETITION SECURED
                                                        CREDIT PARTIES; (IV) MODIFYING
       16                                               THE AUTOMATIC STAY;
                                                        (V) AUTHORIZING THE DEBTORS
       17   1
             The Debtors, along with their case numbers, are as follows: Astria Health (19-
            01189-11), Glacier Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings,
       18   LLC (19-01194-11), Oxbow Summit, LLC (19-01195-11), SHC Holdco, LLC (19-
            01196-11), SHC Medical Center-Toppenish (19-01190-11), SHC Medical Center-
            Yakima (19-01192-11), Sunnyside Community Hospital Association (19-01191-11),
       19   Sunnyside Community Hospital Home Medical Supply, LLC (19-01197-11),
            Sunnyside Home Health (19-01198-11), Sunnyside Professional Services, LLC (19-
       20   01199-11), Yakima Home Care Holdings, LLC (19-01201-11), and Yakima HMA
            Home Health, LLC (19-19-01200-11).
       21
                Interim DIP/Cash Collateral                     DENTONS US LLP              B USH K ORNFELD L L P
                Order                                   601 South Figueroa Street, Suite 2500       LAW OFFICES
                                                                                               601 Union St., Suite 5000
                                                            Los Angeles, CA 90017-5704 Seattle, Washington 98101-2373
            CSDOCS/19230786v3
                                                              Phone: (213) 623-9300            Telephone (206) 292-2110
            CSDOCS/19428780v3
      19-01189-WLH11        Doc 1020   Filed 02/05/20    EnteredFax: 02/05/20
                                                                     (213) 623-992415:38:13 Facsimile
                                                                                                    Pg (206)
                                                                                                         1 of292-2104
                                                                                                                 54
 1                                               TO ENTER INTO AGREEMENTS
                                                 WITH LAPIS ADVISERS, L.P.;
                                                 (VI) AUTHORIZING USE OF CASH
 2                                               COLLATERAL; (VII) SCHEDULING A
                                                 FINAL HEARING; AND (VIII)
 3                                               GRANTING RELATED RELIEF

 4
             THIS MATTER having come before the Court upon the motion (the
 5
     “Motion”)2 of the above-captioned debtors (the “Debtors” or the “Borrowers”) in
 6
     the above-captioned chapter 11 cases (the “Chapter 11 Cases”), pursuant to sections
 7
     105, 361, 362, 363, 364 and 507 of title 11 of the United States Code,- (11 U.S.C.
 8
     §§ 101 et seq., as amended, the “Bankruptcy Code”), Rules 2002 and 4001 of the
 9
     Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-
10
     1 and 4001-3 of the Local Bankruptcy Rules of the United States Bankruptcy Court
11
     for the Eastern District of Washington (“LBR”), seeking entry of a first interim order
12
     (the “First Interim Order”), a second interim order (this “Second Interim Order”)
13
     and a final order (the “Final Order”) granting, inter alia:
14
            i.       authority, pursuant to sections 105, 363, and 364(c) and 364(d) of the
15
     Bankruptcy Code, for each of the Debtors, jointly and severally, to obtain senior
16
     secured post-petition replacement financing (“DIP Facility”) in an aggregate
17

18
     2
         Unless stated otherwise, capitalized terms used but not otherwise defined herein
19
     shall have the meanings ascribed to them in the Motion or the DIP Loan Agreement
20
     (as defined below), as applicable.
21
                                                                                     B USH K ORNFELD L L P
     Interim DIP/Cash Collateral Order            -2-    DENTONS US LLP                        LAW OFFICES
     CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
     CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                   Entered        CA 90017-5704
                                                              02/05/20       15:38:13Telephone  Pg (206)
                                                                                                     2 of292-2110
                                                                                                            54
 1   principal amount of up to $43,100,000, _(of which (x) the Initial Funding (as defined

 2   below) plus $700,000 of Committed Advances (as defined below) was made

 3   available to the Debtors upon entry of the First Interim Order upon satisfaction or

 4   waiver of the borrowing conditions set forth in the DIP Loan Documents (as defined

 5   below) and (y) upon the entry of the Final Order, to the extent authorized by the

 6   Court, the following shall be made available to the Debtors as set forth in the DIP

 7   Loan Agreement (as defined below): (i) the balance of the Committed Advances; and

 8   (ii) in the sole discretion of the DIP Lenders (as defined below) and with no

 9   commitment or other obligation to do so, the Additional Funding Advances;.-

10        ii.        authority ___
                               (a) for the Debtors to enter into that certain Senior Secured,

11   Super-Priority Debtor-in-Possession Loan and Security Agreement, among the

12   Debtors as Borrowers, the non-filing affiliates of the Debtors party thereto as

13   guarantors, and Lapis Advisers, L.P., as agent for the lenders party thereto

14   (collectively, the “DIP Lenders”) in substantially the same form as attached as

15   Exhibit 1 (as amended, restated, supplemented or otherwise modified from time to

16   time in accordance with the terms thereof, the “DIP Loan Agreement” and, together

17   with any ancillary, collateral or related documents and agreements, the “DIP Loan

18   Documents”) to the First Interim Order;

19       iii.        authority for the Debtors to use the DIP Facility and the proceeds thereof

20   in accordance with the DIP Loan Documents to (a) replace the existing post-petition

21   financing facility with JMB Capital Partners Lending, LLC (“JMB Capital”)
                                                                                     B USH K ORNFELD L L P
     Interim DIP/Cash Collateral Order            -3-    DENTONS US LLP                        LAW OFFICES
     CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
     CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                   Entered        CA 90017-5704
                                                              02/05/20       15:38:13Telephone  Pg (206)
                                                                                                     3 of292-2110
                                                                                                            54
 1   approved in these Chapter 11 Cases, which was repaid in full prior to December 31,

 2   2019, (b) fund the post-petition working capital needs of the remaining operating

 3   Debtors (the “Operating Debtors”) and the costs associated with the liquidation of

 4   SHC Medical Center - Yakima (“ARMC”) during the pendency of these Chapter 11

 5   Cases, (c) pay fees, costs and expenses of the DIP Facility on the terms and conditions

 6   described in the DIP Loan Documents, and (d) pay the allowed administrative costs

 7   and expenses of the Chapter 11 Cases, in each case, solely in accordance with the

 8   DIP Loan Documents (including the amended budget attached hereto as Exhibit A

 9   (the “Budget”)), the First Interim Order, this Second Interim Order and the Final

10   Order;

11        iv.        authority for the Debtors to grant to the DIP Lenders valid, enforceable,

12   non-avoidable, automatically and fully perfected security interests, liens and

13   superpriority claims, including allowed superpriority administrative expense claims

14   pursuant to sections 364(c)(1) and 507(b) of the Bankruptcy Code, subject only to

15   the Carve-Out and liens pursuant to sections 364(c)(2), 364(c)(3) and 364(d)(1) of

16   the Bankruptcy Code in the DIP Collateral (as defined below) (and all proceeds

17   thereof), including, without limitation, all property constituting “Cash Collateral,” as

18   defined in section 363(a) of the Bankruptcy Code (“Cash Collateral”), to secure all

19   DIP Obligations (as defined below), as more fully set forth in the First Interim Order,

20   this Second Interim Order and the Final Order, subject only to the Carve-Out (as

21   defined below);
                                                                                     B USH K ORNFELD L L P
     Interim DIP/Cash Collateral Order            -4-    DENTONS US LLP                        LAW OFFICES
     CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
     CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                   Entered        CA 90017-5704
                                                              02/05/20       15:38:13Telephone  Pg (206)
                                                                                                     4 of292-2110
                                                                                                            54
 1        v.         waiver by the Debtors of all rights to surcharge against the collateral of

 2   the DIP Lenders pursuant to section 506(c) of the Bankruptcy Code;

 3        vi.        waiver of the equitable doctrine of marshaling or any other similar

 4   doctrine with respect to any collateral of the DIP Lenders;

 5       vii.        providing adequate protection to the Lapis Secured Parties to the extent

 6   set forth herein;

 7      viii.        modification of the automatic stay to the extent hereinafter set forth and

 8   waiving the 14-day stay provisions of Bankruptcy Rules 4001(a)(3) and 6004(h)

 9        ix.        the scheduling of a final hearing (the “Final Hearing”) on the Motion

10   for March 18, 2020, at 11:00 a.m. (Pacific Time) to consider entry of the Final Order

11   inter alia, authorizing borrowings under the DIP Facility on a final basis and

12   approving notice procedures with respect thereto; and

13        x.         related relief.

14           The Court having considered the Motion and the exhibits attached thereto, the

15   evidence submitted or adduced and the arguments of counsel made at the interim

16   hearing held on December 18, 2019 (the “First Interim Hearing”) and the second

17   interim hearing held on February 5, 2020 (the “Second Interim Hearing”). The

18   Court having found that due and proper notice (the “Notice”) of the Motion, the

19   Interim Hearing and the Second Interim Hearing having been served by the Debtors

20   in accordance with Bankruptcy Rules 4001 and 9006 and LBR 2002-1 on (i) the

21   Office of the United States Trustee for the Eastern District of Washington, (ii)
                                                                                      B USH K ORNFELD L L P
     Interim DIP/Cash Collateral Order             -5-    DENTONS US LLP                        LAW OFFICES
     CSDOCS/19230786v3                            601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
     CSDOCS/19428780v3                                                                 Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020    Filed 02/05/20       Los Angeles,
                                                    Entered        CA 90017-5704
                                                               02/05/20       15:38:13Telephone  Pg (206)
                                                                                                      5 of292-2110
                                                                                                             54
 1   counsel to the Lapis Secured Creditors, (iii) counsel to JMB Capital, (iv) counsel to

 2   the DIP Lenders, (v) all alleged secured creditors, (vi) counsel to the Committee

 3   (defined below), (vii) the thirty largest general unsecured creditors appearing on the

 4   list filed in accordance with Bankruptcy Rule 1007(d), and (viii) any parties

 5   requesting special notice; and the Interim Hearing to consider the interim relief

 6   requested in the Motion having been held and concluded; and this Court having

 7   entered the First Interim Order on December 20, 2019, which set the original date

 8   and time of the Second Interim Hearing; and this Court having held and concluded

 9   the Second Interim Hearing to consider the relief requested in the Motion; and all

10   objections, if any, to the interim relief requested in the Motion having been

11   withdrawn, resolved or overruled by the Court; and it appearing to the Court that

12   granting the final relief requested is necessary to avoid potential immediate and

13   irreparable harm to the Debtors and their estates and otherwise is fair and reasonable

14   and in the best interests of the Debtors, their estates, and their creditors and equity

15   holders, and is essential for the continued operation of the Operating Debtors’

16   businesses and the liquidation of ARMC and represents a sound exercise of the

17   Debtors’ business judgment; and after due deliberation and consideration, and for

18   good and sufficient cause appearing therefor;

19           THIS COURT HEREBY MAKES THE FOLLOWING FINDINGS OF

20   FACT AND CONCLUSIONS OF LAW BASED UPON THE MOTION, THE

21   REPRESENTATIONS OF COUNSEL AND EVIDENCE SUBMITTED
                                                                                     B USH K ORNFELD L L P
     Interim DIP/Cash Collateral Order            -6-    DENTONS US LLP                        LAW OFFICES
     CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
     CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                   Entered        CA 90017-5704
                                                              02/05/20       15:38:13Telephone  Pg (206)
                                                                                                     6 of292-2110
                                                                                                            54
 1   PRIOR TO AND DURING THE FIRST AND SECOND INTERIM

 2   HEARINGS:3

 3           A.      Petition Date. On May 6, 2019 (the “Petition Date”), the Debtors filed

 4   voluntary petitions under chapter 11 of the Bankruptcy Code in the United States

 5   Bankruptcy Court for the Eastern District of Washington (the “Court”) commencing

 6   these Chapter 11 Cases.

 7           B.      Debtors in Possession. The Operating Debtors are continuing in the

 8   management and operation of their businesses and properties as debtors in possession

 9   pursuant to sections 1107 and 1108 of the Bankruptcy Code. On January 8, 2020,

10   the Court authorized the Debtors to close ARMC (the “Closing Order”) [Docket

11   No. 874]. The Debtors have since closed ARMC and are __
                                                          in starting the process

12   of liquidating ARMC’s assets. Absent further order of the Court, the use of Cash

13   Collateral and amounts received under the DIP Facility by ARMC shall be used by

14   ARMC solely as it relates to the closure _______________
                                              and liquidation (as approved under the

15   Closure Order) and anticipated liquidation.                No trustee or examiner has been

16   appointed in these Chapter 11 Cases.

17           C.      Consent to Closure and Liquidation of ARMC. The DIP Lenders have

18   consented to the Debtors’ closure of ARMC as well as the use of the DIP Facility and

19   the proceeds thereof to fund the liquidation of ARMC. Accordingly, the closure and
     3
       To the extent, any findings of fact constitute conclusions of law, they are adopted
20
     as such, and vice versa, pursuant to Fed. R. Bankr. P. 7052.
21
                                                                                     B USH K ORNFELD L L P
     Interim DIP/Cash Collateral Order            -7-    DENTONS US LLP                        LAW OFFICES
     CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
     CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                   Entered        CA 90017-5704
                                                              02/05/20       15:38:13Telephone  Pg (206)
                                                                                                     7 of292-2110
                                                                                                            54
 1   liquidation of ARMC in accordance with the attached budget is no longer considered

 2   a default under the terms of the DIP Loan Agreement.

 3           D.      Notice. Notice of the Second Interim Hearing and the relief requested

 4   in the Motion has been provided by the Debtors to certain parties in interest, including

 5   on (i) the Office of the United States Trustee for the Eastern District of Washington,

 6   (ii) counsel for the Lapis Secured Creditors, (iii) counsel for JMB Capital, (iv)

 7   counsel for the DIP Lenders, (v) all alleged secured creditors, (vi) counsel for the

 8   Committee, (vii) the thirty largest general unsecured creditors appearing on the list

 9   filed in accordance with Rule 1007(d), and (viii) any parties requesting special notice.

10           E.      Jurisdiction and Venue. This Court has core jurisdiction over the

11   persons and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334.

12   Consideration of the Motion constitutes a core proceeding under 28 U.S.C.

13   § 157(b)(2). Venue for the Chapter 11 Cases and proceedings on the Motion is proper

14   in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

15           F.      Committee Formation. On May 23, 2019, the United States Trustee for

16   the Eastern District of Washington (the “U.S. Trustee”) appointed an official

17   committee of unsecured creditors in these Chapter 11 Cases pursuant to section 1102

18   of the Bankruptcy Code (the “Committee”).

19           G.      No Credit Available on More Favorable Terms. The Debtors are unable

20   to procure financing in the form of unsecured credit allowable as an administrative

21   expense under sections 364(a), 364(b), or 503(b)(1) of the Bankruptcy Code and have
                                                                                     B USH K ORNFELD L L P
     Interim DIP/Cash Collateral Order            -8-    DENTONS US LLP                        LAW OFFICES
     CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
     CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                   Entered        CA 90017-5704
                                                              02/05/20       15:38:13Telephone  Pg (206)
                                                                                                     8 of292-2110
                                                                                                            54
 1   been unable to procure the necessary financing on terms more favorable, taken as a

 2   whole, than the financing offered by the DIP Lenders pursuant to the DIP Loan

 3   Documents.

 4           H.      Best Interests of Estates. It is in the best interests of the Debtors’ estates

 5   and creditors that the Debtors be allowed to enter into the DIP Facility to obtain post-

 6   petition secured financing from the DIP Lenders under the terms and conditions set

 7   forth herein and in the DIP Loan Documents, as such financing is necessary to avoid

 8   immediate and irreparable harm to the Debtors’ estates and for the continued

 9   operation of the Debtors’ businesses.

10           I.      Good Faith. The extension of credit and financial accommodations

11   under the DIP Loan Documents are fair, reasonable, in good faith, negotiated at arm’s

12   length, reflect the Debtors’ exercise of prudent business judgment, and are supported

13   by reasonably equivalent value and fair consideration. Accordingly, the DIP Lenders

14   are entitled to the protections of section 364(e) of the Bankruptcy Code.

15           J.      Good Cause. The relief requested in the Motion is necessary, essential

16   and appropriate, and is in the best interest of and will benefit the Debtors, their

17   creditors and their estates, as its implementation will, among other things, provide

18   the Debtors with the necessary liquidity, whether through operations of the Operating

19   Debtors or liquidation of ARMC, so as to (1) preserve and otherwise maximize the

20   value of the Debtors’ estates for the benefit of all the Debtors’ creditors, and (2) avoid

21
                                                                                      B USH K ORNFELD L L P
     Interim DIP/Cash Collateral Order             -9-    DENTONS US LLP                        LAW OFFICES
     CSDOCS/19230786v3                            601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
     CSDOCS/19428780v3                                                                 Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020    Filed 02/05/20       Los Angeles,
                                                    Entered        CA 90017-5704
                                                               02/05/20       15:38:13Telephone  Pg (206)
                                                                                                      9 of292-2110
                                                                                                             54
  1   potential immediate and irreparable harm to the Debtors, their creditors, their

  2   businesses, their employees, and their assets.

  3           K.      Necessity of DIP Facility Terms.                The terms of the DIP Loan

  4   Documents, the First Interim Order and this Second Interim Order assuring that the

  5   liens and the various claims, superpriority claims, and other protections granted in

  6   the First Interim Order and this Second Interim Order will not be affected by any

  7   subsequent reversal or modification of the First Interim Order or this Second Interim

  8   Order or any other order, as provided in section 364(e) of the Bankruptcy Code,

  9   which is applicable to the post-petition financing arrangement contemplated in the

 10   DIP Loan Documents, are necessary in order to induce the DIP Lenders to provide

 11   post-petition financing to the Debtors.

 12           L.      Need for Post-Petition Financing. The Debtors do not have sufficient

 13   and reliable sources of working capital, including cash collateral, to continue to

 14   operate their businesses in the ordinary course of business without the financing

 15   requested in the Motion. In addition, the Debtors have required the DIP Facility to

 16   pay off the existing DIP financing with JMB Capital, which matured on December

 17   31, 2019, and which was paid in full prior to that date. Absent payment of the DIP

 18   financing with JMB Capital before December 31, 2019, the Debtors would have been

 19   forced to incur a significant eight percent (8%) fee during a time when the Debtors’

 20   liquidity was strained. That fee will now be deferred to the Maturity Date of the DIP

 21   Facility. The ability of the Debtors to obtain sufficient and stable working capital
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 10 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 10(206)of  54
                                                                                                         292-2110
  1   and liquidity through the proposed post-petition financing arrangements with the DIP

  2   Lenders as set forth in the First Interim Order, this Second Interim Order and the DIP

  3   Loan Documents is vital to the preservation and maintenance of the going concern

  4   value of each Operating Debtor and the liquidation of ARMC. Accordingly, the

  5   Debtors have an immediate need to obtain the postpetition financing in order to

  6   preserve and maximize the value of the assets of the Debtors’ bankruptcy estates in

  7   order to maximize the recovery to all creditors of the estates.

  8           M.      Need to Use Cash Collateral. The Debtors need to use Cash Collateral

  9   in order to, among other things, preserve, maintain and maximize the value of their

 10   assets and businesses. The ability of the Operating Debtors to maintain liquidity

 11   through the use of Cash Collateral is vital to their operations and to maximize the

 12   value of their assets. Similarly, Cash Collateral is necessary to aid in the liquidation

 13   of ARMC. Accordingly, the Debtors have demonstrated good and sufficient cause

 14   for the relief granted herein.

 15           N.      Sections 506(c) and 552(b). As a material inducement to the DIP

 16   Lenders to agree to provide the DIP Facility, and in exchange for the DIP Lenders’

 17   agreement to subordinate their superpriority claims to the Carve-Out, this Court

 18   approves (i) the waiver by the Debtors of any equities of the case exceptions under

 19   section 552(b) of the Bankruptcy Code, and (ii) the waiver by the Debtors of the

 20   provisions of section 506(c) of the Bankruptcy Code.

 21
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 11 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 11(206)of  54
                                                                                                         292-2110
  1           O.      Priming of Prepetition Liens. The priming of the Lapis Subordinated

  2   Sunnyside Liens and Lapis Subordinated A/R Liens by the DIP Lenders under

  3   section 364(d)(1) of the Bankruptcy Code, solely to the extent set forth in the DIP

  4   Loan Documents and as further described below, will enable the Debtors to obtain

  5   the DIP Facility and, among other benefits, continue to operate their businesses for

  6   the benefit of their estates and stakeholders.

  7           P.      Pre-Petition Debt. The Debtors were, prior to the Petition Date, party

  8   to the following agreements, with the following parties (collectively, the

  9   “Prepetition Secured Parties”):

 10                   (a)   Banner Bank Prepetition Debt.

 11                         a.    Prior to the commencement of the Chapter 11 Cases,
                                  Sunnyside        Community        Hospital     Association
 12                               (“Sunnyside”) entered into various Business Loan
                                  Agreements, dated December 30, 2010, May 19, 2015,
 13                               March 21, 2016, August 2, 2016, October 6, 2016, March
                                  21, 2017, and May 4, 2018, each between Banner Bank and
 14                               Sunnyside (as each such agreement has been amended,
                                  modified, or supplemented to date, the “Banner Bank
 15                               Loan Documents”), providing Sunnyside with financing
                                  in the aggregate principal amount of $27,006,225. The
 16                               advances made pursuant to the Banner Bank Loan
                                  Documents were secured by a first priority lien (the
 17                               “Banner Senior Sunnyside Liens”) on all personal
                                  property and certain real property of Sunnyside as set forth
 18                               in the Banner Bank Loan Documents and associated
                                  documents (such assets the “Banner Bank Collateral”).
 19                               As of the Petition Date, Sunnyside was indebted to Banner
                                  Bank in the approximate principal amount of $10.6 million.
 20                               The proceeds of the DIP facility with JMB Capital (the
                                  “JMB DIP Facility”) was partially used to pay off and
 21
                                                                                        B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order           - 12 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020    Filed 02/05/20       Los Angeles,
                                                   Entered         CA 90017-5704
                                                               02/05/20      15:38:13 Telephone Pg 12(206)of  54
                                                                                                          292-2110
  1                               satisfy the Debtors’ obligations to Banner Bank.

  2                   (b)   MidCap Financial Prepetition Debt.
                            a.    Prior to the commencement of the Chapter 11 Cases, SHC
  3
                                  Holdco, LLC (“Holdco”), SHC Medical Center – Yakima
                                  (“Yakima”), SHC Medical Center – Toppenish
  4
                                  “Toppenish”, Yakima Home Care Holdings, LLC, and
                                  Yakima HMA Home Health, LLC, as co-borrowers
  5
                                  (collectively, the “MidCap Borrowers”), entered into that
                                  certain Credit and Security Agreement dated September
  6
                                  18, 2017 (the “MidCap Credit Agreement”) and those
                                  related loan documents (all as amended, modified, or
  7
                                  supplemented to date, collectively with the MidCap Credit
                                  Agreement, the “MidCap Loan Documents”), with the
  8
                                  lenders party thereto (the “MidCap Lenders”) and
                                  MidCap Financial Trust as agent for the MidCap Lenders
  9
                                  (the “MidCap Agent”), providing the MidCap Borrowers
                                  with a revolving loan facility in the maximum principal
 10
                                  amount of $15 million. The advances made pursuant to the
                                  MidCap Credit Agreement were secured by a properly
 11
                                  perfected first priority lien and security interest (the
                                  “MidCap Senior A/R Liens”) on the assets of the MidCap
 12
                                  Borrowers set forth in Schedule 9.1 to the MidCap Credit
                                  Agreement (such assets, the “MidCap A/R Collateral”).
 13
                                  As of the Petition Date, the MidCap Borrowers were
                                  indebted to the MidCap Lenders in the approximate
 14
                                  principal amount of $10.7 million. The proceeds of the
                                  JMB DIP Facility was partially used to pay off and satisfy
 15
                                  the Debtors’ obligations to the MidCap Lenders. The
                                  MidCap Lenders have otherwise been paid in full.
 16
                      (c)   Lapis Prepetition Debt.
 17
                            a.    Pursuant to that certain Bond Indenture, dated as of
 18                               November 1, 2017, between Washington Health Care
                                  Facilities Authority (the “Authority”), as issuer and UMB
 19                               Bank, N.A. as the bond trustee (the “Bond Trustee”) for
                                  the bondholders, certain entities affiliated with Lapis
 20                               Advisers, L.P., the Authority issued $27 million of tax-
                                  exempt Washington Health Care Facilities Authority
 21                               Revenue Bonds, Series 2017A (the “Series 2017A
                                                                                        B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order           - 13 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020    Filed 02/05/20       Los Angeles,
                                                   Entered         CA 90017-5704
                                                               02/05/20      15:38:13 Telephone Pg 13(206)of  54
                                                                                                          292-2110
  1                              Bonds”) and $8.4 million of tax-exempt Washington
                                 Health Care Facilities Authority Revenue Bonds, Series
  2                              2017B (the “Series 2017B Bonds” and, together with the
                                 Series 2017A Bonds, collectively the “2017 Bonds”).
  3
                           b.    Also on November 1, 2017, Yakima, Toppenish, Holdco,
  4                              and Astria, as co-borrowers (the “Lapis 2017 Loan
                                 Borrowers”), entered into a Loan and Security Agreement
  5                              (the “Lapis 2017 Loan Agreement”) with the Authority,
                                 wherein the Authority loaned the proceeds of the sale of
  6                              the 2017 Bonds ($35.4 million) (the “Lapis 2017 Loan”)
                                 to the Lapis 2017 Loan Borrowers. Each of the other
  7                              Debtors, as well as certain other non-filing affiliates, as
                                 guarantors (the “Lapis 2017 Loan Guarantors”), entered
  8                              into a Continuing Guaranty (the “Lapis 2017 Loan
                                 Guaranty” and together with the Lapis 2017 Loan
  9                              Agreement and all other documents evidencing or securing
                                 the Lapis 2017 Loan, the “Lapis 2017 Loan Documents”),
 10                              dated November 1, 2017, wherein the Lapis 2017 Loan
                                 Guarantors agreed to guaranty the obligations of the Lapis
 11                              2017 Loan Borrowers under the Lapis 2017 Loan. The
                                 advances made pursuant to the Lapis 2017 Loan were
 12                              secured by (i) a first priority lien (the “Lapis 2017 SHC
                                 Holdco Liens”) on the non-accounts receivable assets of
 13                              the Lapis 2017 Loan Borrowers at Yakima and Toppenish,
                                 (ii) a junior lien (the “Lapis 2017 A/R Liens”) on the
 14                              accounts receivable assets of the Lapis 2017 Loan
                                 Borrowers at Yakima and Toppenish subordinate and
 15                              subject to the liens and security interests granted to JMB
                                 Capital as part of the existing JMB DIP Facility (the “JMB
 16                              DIP Liens”), and (iii) a junior lien (the “Lapis 2017
                                 Sunnyside Liens”) on the assets of the Lapis 2017 Loan
 17                              Guarantors at Sunnyside subordinate and subject to the
                                 JMB DIP Liens (collectively, the “Lapis 2017 Loan
 18                              Collateral”). As of the Petition Date, the amount of
                                 approximately $35.4 million of principal was outstanding
 19                              under the Lapis 2017 Loan.

                           c.    Prior to the commencement of the Chapter 11 Cases,
 20
                                 Astria, Sunnyside, Sunnyside Professional Services, LLC,
                                 Sunnyside Community Hospital Home Medical Supply,
 21
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 14 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 14(206)of  54
                                                                                                         292-2110
  1                              LLC, Sunnyside Home Health, Kitchen and Bath
                                 Furnishings, LLC, Oxbow Summit, LLC and certain non-
  2                              filing affiliates as co-borrowers (the “Lapis 2019 Loan
                                 Borrowers”), entered into a Credit Agreement dated
  3                              January 18, 2019 (the “Lapis 2019 Loan Agreement”)
                                 with Lapis Advisers LP (“Lapis Prepetition Agent”), as
  4                              agent for lenders party thereto (the “Lapis 2019 Loan
                                 Lenders”), whereby the Lapis 2019 Loan Lenders agreed
  5                              to make advances to the Lapis 2019 Loan Borrowers in the
                                 principal amount of up to $10 million (the “Lapis 2019
  6                              Loan”). The remaining Debtors, as well as certain other
                                 non-filing affiliates, as guarantors (the “Lapis 2019 Loan
  7                              Guarantors”), entered into a Continuing Guaranty (the
                                 “Lapis 2019 Loan Guaranty” and together with the Lapis
  8                              2019 Loan Agreement, and all other documents evidencing
                                 or securing the Lapis 2019 Loan the “Lapis 2019 Loan
  9                              Documents”) dated January 18, 2019, wherein the Lapis
                                 2019 Loan Guarantors agreed to guaranty the obligations
 10                              of the Lapis 2019 Loan Borrowers under the Lapis 2019
                                 Loan. The advances made pursuant to the Lapis 2019 Loan
 11                              were secured by (i) a junior lien (the “Lapis 2019
                                 Sunnyside Liens” and together with the Lapis 2017
 12                              Sunnyside Liens, the “Lapis Subordinated Sunnyside
                                 Liens”) on the assets of the Lapis 2019 Borrowers
 13                              subordinate and subject to the JMB DIP Liens, (ii) a junior
                                 lien (the “Lapis 2019 SHC Holdco Liens” and together
 14                              with the Lapis 2017 SHC Holdco Liens, the “Lapis Senior
                                 Holdco Liens”) on the assets of the Lapis 2019 Loan
 15                              Guarantors not subject to the JMB DIP Liens as set forth in
                                 the Lapis 2019 Loan Documents, and (iii) a junior lien (the
 16                              “Lapis 2019 A/R Liens” and together with the Lapis 2017
                                 Priority A/R Liens, the “Lapis Subordinated A/R Liens”)
 17                              on the MidCap Priority Collateral (such assets, the “Lapis
                                 2019 Collateral” and together with the Lapis 2017 Loan
 18                              Collateral, the “Lapis Prepetition Collateral”). As of the
                                 Petition Date, the amount of approximately $10 million of
 19                              principal was outstanding under the Lapis 2019 Loan.

 20                        d.    As used herein “Prepetition Credit Liens” shall mean the
                                 Lapis Senior Holdco Liens, Lapis Subordinated A/R Liens,
 21                              and Lapis Subordinated Sunnyside Liens. As used herein
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 15 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 15(206)of  54
                                                                                                         292-2110
  1                              “Prepetition Collateral” shall mean the Lapis Prepetition
                                 Collateral.
  2
              Q.      Adequate Protection. The Bond Trustee, on behalf of itself and the
  3
      holders of the 2017 Bonds (the “Bondholders”) and the Lapis Prepetition Agent, on
  4
      behalf of itself and the Lapis 2019 Loan Lenders (collectively, the “Lapis Secured
  5
      Parties”) are entitled to receive adequate protection on account of their interests in
  6
      the Prepetition Collateral pursuant to sections 361, 362, and 363 of the Bankruptcy
  7
      Code solely to the extent of any diminution in the value of their interests in the
  8
      Prepetition Collateral (including Cash Collateral). As part of the adequate protection
  9
      provided by the First Interim Order and this Second Interim Order, the Lapis Secured
 10
      Parties shall receive, among other things, replacement liens, superpriority claims (to
 11
      the extent that the Lapis Secured Parties had valid and perfected liens on and security
 12
      interests in the Prepetition Collateral) and reporting information, subject and
 13
      subordinate to the Carve-Out. For the avoidance of doubt, the Lapis Secured Parties
 14
      shall not receive replacement liens on any of the Excluded Avoidance Actions
 15
      (defined below) or Commercial Tort Claims (defined below, provided no
 16
      determination is made in this order concerning the legal character of any claims
 17
      related to accounts receivable collections). The terms of the Adequate Protection
 18
      Obligations (defined herein) are fair and reasonable, reflect the Debtors’ prudent
 19
      exercise of business judgment and are sufficient to allow the Debtors’ use of the
 20
      Prepetition Collateral (including the Cash Collateral) and to permit the relief granted
 21
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 16 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 16(206)of  54
                                                                                                         292-2110
  1   in the First Interim Order and this Second Interim Order. For the avoidance of doubt,

  2   the Committee’s challenge rights shall be governed by and subject to that certain

  3   Stipulation Regarding Committee’s Challenge Rights [Docket No. 979] (the

  4   “Challenge Stipulation”), which in the case of any inconsistency concerning

  5   challenge rights, the Challenge Stipulation shall control.

  6           R.      Immediate Entry. Sufficient cause exists for immediate entry of this

  7   Second Interim Order pursuant to Bankruptcy Rule 4001(c)(2).

  8           Based upon the foregoing findings and conclusions, the Motion and the record

  9   before the Court with respect to the Motion, and good and sufficient cause appearing

 10   therefor,

 11
              IT IS HEREBY ORDERED that:
 12           1.      DIP Facility Approval. The Motion is granted on an interim basis and
 13   the DIP Facility is hereby approved. Any objections to the interim relief requested
 14   in the Motion that have not been withdrawn, waived or settled, and all reservations
 15   of rights included therein, are hereby denied and overruled, except as reserved on the
 16   record at the hearing on February 5, 2020. The Debtors are authorized, pursuant to
 17   section 364 of the Bankruptcy Code, to enter into and be a party to the DIP Facility
 18   pursuant to the DIP Loan Documents (with such changes, if any, as were authorized
 19   to be made as amendments to the DIP Loan Documents in accordance with the First
 20   Interim Order and this Second Interim Order), to perform under the DIP Loan
 21
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 17 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 17(206)of  54
                                                                                                         292-2110
  1   Documents and such other and additional documents necessary or desired to

  2   implement the DIP Facility or the DIP Loan Documents, and to obtain postpetition

  3   secured financing from the DIP Lenders, to avoid immediate and irreparable harm to

  4   the Debtors’ estates.

  5           2.      DIP Obligations.    The DIP Loan Documents shall constitute and

  6   evidence the valid and binding effect of the Debtors’ obligations under the DIP

  7   Facility, which DIP Obligations shall be legal, valid, and binding obligations of the

  8   Debtors party thereto and enforceable against the Debtors, their estates, any

  9   successors thereto, including, without limitation, any trustee appointed in any of the

 10   Debtors’ cases, or in any case under chapter 7 of the Bankruptcy Code upon the

 11   conversion of any such cases, or in any other proceedings superseding or related to

 12   any of the foregoing, any successors thereto, and any party determined to be the

 13   beneficial owner of the DIP Collateral by this Court.                       The Debtors and their

 14   successors shall be jointly and severally liable for repayment of any funds advanced

 15   pursuant to the DIP Loan Documents, together with interest thereon, at the times and

 16   in the amounts set forth in the DIP Loan Documents and all Obligations as defined

 17   and provided for in the DIP Loan Agreement (collectively, the “DIP Obligations”).

 18   No obligation, payment, transfer or grant of security under the DIP Loan Documents,

 19   the First Interim Order or this Second Interim Order, with respect to the DIP Facility

 20   shall be stayed, restrained, voided, voidable or recoverable under the Bankruptcy

 21
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 18 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 18(206)of  54
                                                                                                         292-2110
  1   Code or under any applicable non-bankruptcy law, or subject to any defense,

  2   reduction, setoff, recoupment or counterclaim.

  3           3.      Authorization to Borrow.        This Second Interim Order ratifies the

  4   authority granted the Debtors in the First Interim Order that permitted the Debtors to

  5   borrow from the DIP Lenders under the DIP Facility, the amount sufficient to pay

  6   off and replace the existing JMB DIP Facility (the “Initial Funding,” as further

  7   defined in the DIP Loan Agreement) plus $700,000 of Committed Advances (as

  8   defined in the DIP Loan Agreement) to fund working capital needs of the Debtors,

  9   subject to the terms and conditions set forth in the DIP Loan Documents, the First

 10   Interim Order and this Second Interim Order. Subject to the terms and conditions of

 11   the First Interim Order, this Second Interim Order and the DIP Loan Documents, the

 12   Debtors are authorized to use Cash Collateral until the earlier of (a) the Maturity

 13   Date, and (b) the date upon which the Debtors’ right to use Cash Collateral is

 14   terminated hereunder as a result of an Event of Default (as defined in the DIP Loan

 15   Agreement) which remains continuing and has not been waived by the DIP Lenders.

 16   Once repaid, the DIP Facility Loans (as defined below) incurred may not be re-

 17   borrowed. For the avoidance of doubt, the Debtors are not authorized to further

 18   borrow under the DIP Facility between the entry of this Second Interim Order and

 19   the Final Hearing. The Debtors shall provide an updated budget for any period

 20   subsequent to the Final Hearing prior to ten (10) days before such Final Hearing. If

 21   the Debtors have presented to the DIP Lenders an acceptable budget and the Final
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 19 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 19(206)of  54
                                                                                                         292-2110
  1   Order approves additional borrowing, the DIP Lenders shall fund further Committed

  2   Advances and Additional Funding Advances (with the funding of such Additional

  3   Funding Advances being in the DIP Lenders’ sole and absolute discretion). If the

  4   Debtors have not presented to the DIP Lenders an acceptable budget or the Final

  5   Order does not approve additional borrowing, the DIP Lenders shall have no

  6   obligation to fund further Committed Advances or Additional Funding Advances

  7   after the Final Hearing.

  8           4.      Use of Proceeds. The Debtors shall use advances of credit under the

  9   DIP Facility (the “DIP Facility Loans”) only for the express purposes specifically

 10   set forth in the DIP Loan Documents and as otherwise expressly authorized under the

 11   First Interim Order and this Second Interim Order. The Debtors were (pursuant to

 12   the First Interim Order) and otherwise are authorized (under this Second Interim

 13   Order) to use the proceeds of the DIP Facility Loans to (a) replace the existing JMB

 14   DIP Facility approved in these Chapter 11 Cases, (b) fund the post-petition working

 15   capital needs of the Operating Debtors during the pendency of these Chapter 11 Cases

 16   and the liquidation of ARMC (and any other Debtors that may need to liquidate), (c)

 17   pay fees, costs and expenses of the DIP Facility on the terms and conditions described

 18   in the DIP Loan Documents, and (d) pay the allowed administrative costs and

 19   expenses of the Chapter 11 Cases, in each case, solely in accordance with the DIP

 20   Loan Documents (including, but not limited to, the Budget), the First Interim Order

 21   and this Second Interim Order. Notwithstanding anything herein, the extensions of
                                                                                        B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order           - 20 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020    Filed 02/05/20       Los Angeles,
                                                   Entered         CA 90017-5704
                                                               02/05/20      15:38:13 Telephone Pg 20(206)of  54
                                                                                                          292-2110
  1   credit under the DIP Facility shall not constitute cash collateral of the Prepetition

  2   Secured Parties.

  3           5.      Reservation of Rights and Committee Standing. Nothing in the First

  4   Interim Order, this Second Interim Order or any of the DIP Loan Documents shall

  5   constitute an acknowledgement or admission by the Committee of the validity, extent

  6   and/or priority of any of the Prepetition Credit Liens and/or any other liens, claims,

  7   encumbrances, or obligations of the Lapis Secured Parties.                       Except as otherwise

  8   expressly set forth in the First Interim Order and this Second Interim Order, nothing

  9   in the First Interim Order, this Second Interim Order or any of the DIP Loan

 10   Documents shall limit the rights of the Committee to assert any challenges, rights,

 11   claims, defenses and/or objections the Debtors’ estates or the Committee may hold

 12   against the Lapis Secured Parties provided that in all such cases such challenges,

 13   rights, claims, defenses and/or objections are limited by and subject to the Challenge

 14   Stipulation. To the extent such challenges, rights, claims, defenses and/or objections

 15   as limited by the Challenge Stipulation belong to the Debtors’ estates, the Committee

 16   is hereby granted standing to pursue such challenges, rights, claims, defenses and/or

 17   objections against the Lapis Secured Parties. Nothing contained herein shall be

 18   construed or deemed a waiver of any claims or defenses that the Lapis Secured Parties

 19   may have in response to any claims asserted by the Debtors’ estates or the

 20   Committee.

 21
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 21 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 21(206)of  54
                                                                                                         292-2110
  1           6.      Budget and Reporting.        Except as otherwise provided herein or

  2   approved by the DIP Lenders, the proceeds of the DIP Facility shall be used only in

  3   compliance with the terms of the DIP Loan Documents, including the amended

  4   Budget. The Debtors shall comply with the reporting requirements and obligations

  5   set forth in the DIP Loan Agreement.

  6           7.      Payment of DIP Fees and Expenses. The (a) Commitment Fee; (b)

  7   Funding Fee; (c) Exit Fee; and (d) Stated Maturity Fee are each hereby approved,

  8   and the Debtors are hereby authorized and directed to and shall pay such fees in

  9   accordance with, and on the terms set forth in the First Interim Order, this Second

 10   Interim Order and the DIP Loan Documents. The Debtors are also hereby authorized

 11   and directed to pay upon demand, all other reasonable fees, costs, expenses and other

 12   amounts payable under the terms of the First Interim Order, this Second Interim

 13   Order and the DIP Loan Documents and all other reasonable fees and out-of-pocket

 14   costs and expenses of the DIP Lenders in accordance with the terms of the First

 15   Interim Order, this Second Interim Order and the DIP Loan Documents (including,

 16   without limitation, the reasonable and documented fees and out-of-pocket costs and

 17   expenses of Cole Schotz P.C. as counsel and Miller Nash Graham & Dunn LLP as

 18   local counsel to the DIP Lenders), subject to receiving a written invoice therefor.

 19   None of such reasonable fees, costs, expenses or other amounts shall be subject to

 20   Court approval except as otherwise provided herein or required to be submitted in

 21   any particular format, and no recipient of any such payment shall be required to file
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 22 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 22(206)of  54
                                                                                                         292-2110
  1   with respect thereto any interim or final fee application with this Court; provided,

  2   however, that copies of any such invoices shall be provided contemporaneously to

  3   the U.S. Trustee and the Committee; provided, further, however, that such invoices

  4   provided to the Committee may be redacted to the extent necessary to delete any

  5   information subject to the attorney-client privilege or any information constituting

  6   attorney work product (the “Redactions”), and the provision of such invoices shall

  7   not constitute a waiver of the attorney-client privilege or any benefits of the attorney

  8   work product doctrine.       If the U.S. Trustee or the Committee objects to the

  9   reasonableness of the fees and expenses of the DIP Lenders, and such objection

 10   cannot be resolved within ten (10) days of receipt of such invoices, the U.S. Trustee

 11   or the Committee may file with the Court and serve on the DIP Lenders an objection

 12   to the reasonableness of such fees and expenses (each, a “Reasonableness Fee

 13   Objection”). Without limiting the foregoing, if the Committee objects to the

 14   Redactions and such objection cannot be resolved within ten (10) days of receipt of

 15   such invoices, the DIP Lenders shall file with the Court and serve on the Debtors, the

 16   Committee and the U.S. Trustee a request for Court resolution of the disputes

 17   concerning the propriety of the disputed Redactions (each, a “Redaction Fee

 18   Objection,” and each Reasonableness Fee Objection and Redaction Fee Objection

 19   may be referred to herein generally as a “Fee Objection”). The Debtors shall pay, in

 20   accordance with the terms and conditions of the First Interim Order, this Second

 21   Interim Order and the Final Order, within ten (10) days after receipt of the applicable
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 23 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 23(206)of  54
                                                                                                         292-2110
  1   invoice (a) the full amount invoiced if no Fee Objection has been timely filed, and

  2   (b) the undisputed fees, costs, and expenses reflected on any invoice to which a Fee

  3   Objection has been timely filed. All such unpaid reasonable fees, costs, expenses

  4   and other amounts owed or payable to the DIP Lenders shall be secured by the DIP

  5   Collateral, subject and subordinate to the Carve-Out, and afforded all of the priorities

  6   and protections afforded to the DIP Obligations (subject to and subordinate to the

  7   Carve-Out) under the First Interim Order, this Second Interim Order and the DIP

  8   Loan Documents, until such time as the unpaid reasonable fees, costs, expenses and

  9   other amounts owed or payable to the DIP Lenders have been paid or disallowed

 10   pursuant to an order of the Court resolving any such Fee Objection.

 11           8.      Indemnification. The Debtors are hereby authorized to and hereby agree

 12   to indemnify and hold harmless the DIP Lenders and their affiliates, directors,

 13   officers, employees, agents, attorneys, or any other Person affiliated with or

 14   representing the DIP Lenders solely relating to the Obligations as defined in the Loan

 15   Documents (collectively, an “Indemnified Party”) from and against: (a) all

 16   obligations, demands, claims, damages, losses and liabilities (including, without

 17   limitation, reasonable fees and disbursements of counsel) (collectively, “Indemnity

 18   Claims”) as set forth in the DIP Loan Documents including those asserted by any

 19   other party in connection with the transactions contemplated by the DIP Loan

 20   Documents; and (b) all losses or expenses incurred, or paid by the DIP Lenders from,

 21   following, or arising from the transactions contemplated by the DIP Loan Documents
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 24 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 24(206)of  54
                                                                                                         292-2110
  1   (including reasonable and documented attorneys’ fees and expenses), except, with

  2   respect to (a) and (b) above, for (i) any fees, costs, expenses and other amounts

  3   disallowed pursuant to an Order of the Court resolving any Fee Objections, and (ii)

  4   Indemnity Claims and/or losses directly caused by the DIP Lenders’ gross

  5   negligence, willful misconduct or bad faith. In the case of an investigation, litigation

  6   or other proceeding to which the indemnity in this paragraph applies, such indemnity

  7   shall be effective whether or not such investigation, litigation or proceeding is

  8   brought by any of the Debtors or any of their respective directors, security holders or

  9   creditors, or any other Person or an Indemnified Party is otherwise a party thereto

 10   and whether or not the transactions contemplated hereby are consummated. No

 11   Indemnified Party shall have any liability (whether direct or indirect, in contract, tort

 12   or otherwise) to any Debtor or any of its subsidiaries or any shareholders or creditors

 13   of the foregoing for or in connection with the transactions contemplated hereby,

 14   except to the extent such liability is determined by a court of competent jurisdiction

 15   in a final non-appealable judgment or order to have resulted solely from such

 16   Indemnified Party’s gross negligence, willful misconduct or bad faith.                                       All

 17   indemnities of the Indemnified Parties shall constitute DIP Obligations secured by

 18   the DIP Collateral subject and subordinate to the Carve-Out and afforded all of the

 19   priorities and protections afforded to the DIP Obligations (subject to and subordinate

 20   to the Carve-Out) under the First Interim Order, this Second Interim Order, the Final

 21   Order and the DIP Loan Documents.
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 25 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 25(206)of  54
                                                                                                         292-2110
  1           9.      Use of Cash Collateral. The Debtors are authorized to use Cash

  2   Collateral in accordance with and pursuant to the First Interim Order, this Second

  3   Interim Order and the DIP Loan Documents. Prior to the Maturity Date and until

  4   indefeasible payment in full of the DIP Obligations, the Debtors agree that they will

  5   not use or seek to use Cash Collateral other than pursuant to the terms of the First

  6   Interim Order and this Second Interim Order.

  7           10.     DIP Superpriority Claims. In accordance with section 364(c)(1) of the

  8   Bankruptcy Code, the DIP Obligations shall constitute allowed senior administrative

  9   expense claims against each Debtor and their estates (the “DIP Superpriority

 10   Claims”) with priority in payment over any and all administrative expenses at any

 11   time existing or arising, of any kind or nature whatsoever, including, without

 12   limitation, the kinds specified or ordered pursuant to any provision of the Bankruptcy

 13   Code, including, but not limited to, sections 105, 326, 328, 330, 331, 503(b), 506(c),

 14   507(a), 507(b), 726, 1113 and 1114 of the Bankruptcy Code or otherwise, including

 15   those resulting from the conversion of any of the Chapter 11 Cases pursuant to section

 16   1112 of the Bankruptcy Code, whether or not such expenses or claims may become

 17   secured by a judgment lien or other non-consensual lien, levy or attachment;

 18   provided, however, that the DIP Superpriority Claims shall be subject and

 19   subordinate to only the Carve-Out; provided, further that, subject and subordinate to

 20   the Carve-Out, the DIP Superpriority Claims shall have recourse to and be payable

 21   from all prepetition and postpetition property and assets of the Debtors and the estates
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 26 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 26(206)of  54
                                                                                                         292-2110
  1   (except Excluded Avoidance Actions (defined below)) and all DIP Collateral, and all

  2   proceeds thereof, including (a) all prepetition and postpetition commercial tort claims

  3   and the related proceeds, including but not limited to, all claims and causes of action

  4   (i) against the Debtors’ officers and directors, and (ii) related to accounts receivable

  5   collections (the “Commercial Tort Claims”), and (b) any deposit in connection with

  6   a proposed Sale (whether terminated or otherwise) that becomes property of the

  7   Debtors’ estates (a “Sale Deposit”) subject, however, only to the senior lien rights of

  8   a purchaser, if any, and such stalking horse bid protections, if any, as may be

  9   approved by this Court; provided, however, that the DIP Lenders shall use their best

 10   efforts to satisfy the DIP Superpriority Claims from the assets constituting DIP

 11   Collateral other than the Commercial Tort Claims before seeking payment of the DIP

 12   Superpriority Claim from the Commercial Tort Claims.

 13           11.     DIP Liens.

 14                   (a)   Effective immediately as of the entry of the First Interim Order,

 15   as security for the DIP Obligations, the DIP Lenders are granted, continuing, valid,

 16   binding, enforceable, non-avoidable, and automatically and properly perfected

 17   security interests in and liens (collectively, the “DIP Liens”) on all DIP Collateral as

 18   collateral security for the prompt and complete performance and payment when due

 19   (whether at the Stated Maturity Date, by acceleration, or otherwise) of the DIP

 20   Obligations, subject and subordinate to the Carve-Out. The term “DIP Collateral”

 21   means collectively all pre-petition and post-petition real property and all pre-petition
                                                                                          B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order             - 27 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                             601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                                  Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020      Filed 02/05/20       Los Angeles,
                                                     Entered         CA 90017-5704
                                                                 02/05/20      15:38:13 Telephone Pg 27(206)of  54
                                                                                                            292-2110
  1   and post-petition tangible and intangible personal property of each Borrower, in each

  2   case wherever located and whether now owned or hereafter acquired, including, but

  3   not limited to all accounts, contracts rights, chattel paper, cash, general intangibles,

  4   investment property, machinery, equipment, goods, inventory, furniture, fixtures,

  5   letter of credit rights, books and records, deposit accounts, documents, instruments,

  6   Commercial Tort Claims, leases and leaseholds and rents, together with all proceeds

  7   of each of the forgoing, including insurance proceeds (as each such term above is

  8   defined in the UCC, to the extent applicable); provided, however, that to the extent

  9   that assets constituting DIP Collateral other than the Commercial Tort Claims are

 10   available to satisfy the DIP Obligations in full, the DIP Lenders shall use their best

 11   efforts to satisfy the DIP Obligations from the assets constituting DIP Collateral other

 12   than the Commercial Tort Claims before seeking payment of the DIP Obligations

 13   from the Commercial Tort Claims. Notwithstanding the foregoing, nothing herein

 14   shall prevent the DIP Lenders from immediately and indefeasibly satisfying the DIP

 15   Obligations from the Commercial Tort Claims. The DIP Collateral shall not include

 16   any and all causes of action and the proceeds thereof arising under chapter 5 of the

 17   Bankruptcy Code or applicable state law equivalents (the “Excluded Avoidance

 18   Actions”). For the avoidance of doubt, the Excluded Avoidance Actions shall not

 19   include any claims or causes of action and the proceeds thereof related to accounts

 20   receivable collections regardless of whether certain claims arise under chapter 5 of

 21   the Bankruptcy Code or applicable state law equivalents.
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 28 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 28(206)of  54
                                                                                                         292-2110
  1                   (b)   To the fullest extent permitted by the Bankruptcy Code or

  2   applicable law, and except as otherwise set forth herein, any provision of any lease

  3   other than a real property lease, loan document, easement, use agreement, proffer,

  4   covenant, license, contract, organizational document, or other instrument or

  5   agreement that requires the consent or the payment of any fees or obligations to any

  6   entity in order for any of the Debtors to pledge, grant, mortgage, sell, assign, or

  7   otherwise transfer any fee or leasehold interest or the proceeds thereof or other DIP

  8   Collateral, shall have no force or effect with respect to the DIP Liens on such

  9   leasehold interests or other applicable DIP Collateral or the proceeds of any

 10   assignment and/or sale thereof by any Debtor, in favor of the DIP Lenders in

 11   accordance with the terms of the DIP Loan Documents, the First Interim Order or

 12   this Second Interim Order, subject and subordinate to the Carve-Out.

 13           12.     Priority of DIP Liens.

 14                   (a)   To secure the DIP Obligations, immediately upon and effective

 15   as of the entry of the First Interim Order, the DIP Lenders were granted on a final

 16   basis, continuing, valid, binding, enforceable, non-avoidable, and automatically and

 17   properly perfected DIP Liens in and on the DIP Collateral as follows, in each case

 18   subject and subordinate to the Carve-Out:

 19                   (i)    Liens Priming the Prepetition Credit Liens. Pursuant to 364(d)(1)
                      of the Bankruptcy Code, valid, binding, continuing, enforceable, non-
 20                   avoidable automatically and fully perfected first priority senior priming
                      liens and security interests in all DIP Collateral, regardless of where
 21                   located, which senior priming liens and security interests in favor of the
                                                                                        B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order           - 29 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020    Filed 02/05/20       Los Angeles,
                                                   Entered         CA 90017-5704
                                                               02/05/20      15:38:13 Telephone Pg 29(206)of  54
                                                                                                          292-2110
  1                   DIP Lenders shall be senior to all Prepetition Credit Liens other than the
                      Lapis Senior Holdco Liens. For the avoidance of doubt, as a result of
  2                   the priming of the Prepetition Credit Liens (other than the Lapis Senior
                      Holdco Liens) pursuant to the First Interim Order and this Second
  3                   Interim Order, the DIP Lenders shall have a first priority senior priming
                      lien and security interest in the Debtors’ assets including, but not limited
  4                   to, the Debtors’ prepetition and post-petition commercial tort claims,
                      including but not limited to all claims and causes of action (i) against
  5                   the Debtors’ officers and directors, and (ii) related to accounts
                      receivable collections, and the proceeds thereof (regardless of whether
  6                   such proceeds arise from damages to the Prepetition Collateral).

  7                   (ii) Liens on Unencumbered Property. Pursuant to section 364(c)(2)
                      of the Bankruptcy Code, valid, binding, continuing, enforceable, non-
  8                   avoidable automatically and fully perfected first priority liens on and
                      security interests in all DIP Collateral that is not otherwise subject to
  9                   any Permitted Prior Lien. As used herein, the term “Permitted Prior
                      Lien” shall mean any valid, enforceable, and non-avoidable liens on and
 10                   security interests in the DIP Collateral that (A) were perfected prior to
                      the Petition Date (or perfected on or after the Petition Date to the extent
 11                   permitted by section 546(b) of the Bankruptcy Code), (B) are not subject
                      to avoidance, disallowance, or subordination pursuant to the Bankruptcy
 12                   Code or applicable non-bankruptcy law, and (C) are senior in priority to
                      the DIP Liens under applicable law and after giving effect to any lien
 13                   release, subordination or inter-creditor agreements; provided, however,
                      that the DIP Liens shall have priority over all Prepetition Credit Liens
 14                   other than the Lapis Senior Holdco Liens; provided further, that any
                      properly perfected liens on the Debtors’ assets held by (i) TIAA
 15                   Commercial Finance, Inc., (ii) Lower Valley Credit Union, and (iii) Med
                      One Capital Funding, LLC are Permitted Prior Liens and shall not be
 16                   primed by the DIP Liens; and

 17                   (iii) Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3)
                      of the Bankruptcy Code, valid, enforceable, non-avoidable
 18                   automatically and fully perfected junior liens on and security interests
                      in all DIP Collateral (other than as set forth in clauses (i) and (ii))
 19                   subordinate only to the Lapis Senior Holdco Liens, the Permitted Prior
                      Liens and the Carve-Out.
 20

 21
                                                                                        B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order           - 30 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020    Filed 02/05/20       Los Angeles,
                                                   Entered         CA 90017-5704
                                                               02/05/20      15:38:13 Telephone Pg 30(206)of  54
                                                                                                          292-2110
  1               (b)     Except as expressly set forth herein, and subject and subordinate to

  2   the Carve-Out, the DIP Liens and the DIP Superpriority Claims shall not be made

  3   junior to or pari passu with (1) any lien, security interest or claim heretofore or

  4   hereinafter granted in any of the Chapter 11 Cases or any successor cases, and shall

  5   be valid and enforceable against the Debtors, their estates, any trustee or any other

  6   estate representative appointed or elected in the Chapter 11 Cases or any successor

  7   cases and/or upon the dismissal or conversion of any of the Chapter 11 Cases or any

  8   successor cases, (2) any lien that is avoided and preserved for the benefit of the

  9   Debtors and their estates under section 551 of the Bankruptcy Code or otherwise; (3)

 10   any intercompany or affiliate lien or claim; and (4) any liens arising after the Petition

 11   Date excluding any liens or security interests granted in favor of any federal, state,

 12   municipal or other governmental unit, commission, or board for any liability of the

 13   Debtors.

 14           (c) Existing Liens. TIAA Commercial Finance, Inc., Lower Valley Credit

 15   Union and Med One Capital Funding, LLC have asserted secured claims against

 16   property of the Debtors. Notwithstanding any statement herein that is contrary to the

 17   existence or priority of such secured claims, any grant of a security interest to the

 18   DIP Lenders is junior and subordinate in priority to any properly perfected liens on

 19   the DIP Collateral held by TIAA Commercial Finance, Inc., Lower Valley Credit

 20   Union and Med One Capital Funding, LLC. Notwithstanding anything to the

 21   contrary contained herein, all rights, claims, defenses and/or objections of the
                                                                                        B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order           - 31 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020    Filed 02/05/20       Los Angeles,
                                                   Entered         CA 90017-5704
                                                               02/05/20      15:38:13 Telephone Pg 31(206)of  54
                                                                                                          292-2110
  1   Committee and any third party with respect to any asserted liens on and security

  2   interests in the Debtors’ property, including without limitation those asserted by

  3   TIAA Commercial Finance, Inc., Lower Valley Credit Union, and Med One Capital

  4   Funding, LLC, are expressly reserved and preserved and all such asserted liens and

  5   security interests (except those asserted by TIAA Commercial Finance, Inc., Lower

  6   Valley Credit Union, and Med One Capital Funding, LLC) are subject and

  7   subordinate to the Carve-Out.

  8           13.     Adequate Protection of Lapis Secured Parties. The Lapis Secured

  9   Parties are entitled, pursuant to sections 361, 362, 363(e), 364(d)(1) and 507 of the

 10   Bankruptcy Code, to adequate protection of their interests in all the Prepetition

 11   Collateral (to the extent that the Lapis Secured Parties had valid and perfected liens

 12   on and security interests in the Prepetition Collateral provided that any challenge to

 13   the Lapis Secured Parties’ liens and security interests is limited as set forth in the

 14   Challenge Stipulation), including Cash Collateral, in an amount equal to the

 15   aggregate diminution in value of the Lapis Secured Parties’ interests in the

 16   Prepetition Collateral (including Cash Collateral) from and after the Petition Date, if

 17   any, for the reasons provided under the Bankruptcy Code, subject and subordinate to

 18   the Carve-Out. In consideration for the foregoing, the Lapis Secured Parties are

 19   hereby granted the following in the amount of such diminution (collectively, the

 20   “Adequate Protection Obligations”), subject to the Carve-Out:

 21
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 32 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 32(206)of  54
                                                                                                         292-2110
  1                   (a)   Lapis 2017 Loan Adequate Protection Liens. The Bond Trustee,

  2   on behalf of itself and the Bondholders, was granted (effective and perfected upon

  3   the date of the First Interim Order and without the necessity of any mortgages,

  4   security agreements, pledge agreements, financing statement or other agreements) in

  5   the amount equal to the aggregate diminution in value of the interests in the Lapis

  6   2017 Loan Collateral (including Cash Collateral) from and after the Petition Date, if

  7   any, for any reasons provided under the Bankruptcy Code (the “Lapis 2017 Loan

  8   Adequate Protection Claim”), a valid, perfected replacement security interest in

  9   and lien upon any and all assets subject (i) to the Lapis 2017 SHC Holdco Liens,

 10   subordinate to the Carve-Out, and (ii) to the Lapis 2017 Sunnyside Liens and Lapis

 11   2017 A/R Liens, subordinate to (A) the DIP Liens and (B) the Carve-Out (the “Lapis

 12   2017 Loan Replacement Liens”). The 2017 Lapis Loan Replacement Liens granted

 13   pursuant to this paragraph shall be senior to the 2019 Lapis Loan Replacement Liens,

 14   provided nothing herein shall affect the terms of any intercreditor arrangements

 15   between the Lapis Secured Parties.

 16                   (b)   Lapis 2019 Loan Adequate Protection Liens.                                The Lapis

 17   Prepetition Agent, on behalf of itself and the Lapis 2019 Loan Lenders, was granted

 18   (effective and perfected upon the date of the First Interim Order and without the

 19   necessity of any mortgages, security agreements, pledge agreements, financing

 20   statement or other agreements), in the amount equal to the aggregate diminution in

 21   value of the interests in the Lapis 2019 Loan Collateral (including Cash Collateral)
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 33 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 33(206)of  54
                                                                                                         292-2110
  1   from and after the Petition Date, if any, for any reasons provided under the

  2   Bankruptcy Code (the “Lapis 2019 Loan Adequate Protection Claim”), a valid,

  3   perfected replacement security interest in and lien upon any and all assets subject (i)

  4   to the Lapis 2019 SHC Holdco Liens, subordinate to the Carve-Out, and (ii) to the

  5   Lapis 2019 Sunnyside Liens and Lapis 2019 A/R Liens, subordinate to (A) the DIP

  6   Liens and (B) the Carve-Out (the “Lapis 2019 Loan Replacement Liens” and

  7   together with the Lapis 2017 Loan Replacement Liens, the “Adequate Protection

  8   Liens”).

  9                   (c)   Lapis 2017 Loan 507(b) Claims. The Bond Trustee, on behalf of

 10   itself and the Bondholders, was granted, an allowed superpriority administrative

 11   expense claim as provided in section 507(b) of the Bankruptcy Code in the amount

 12   of Lapis 2017 Loan Adequate Protection Claim with, except as set forth in the First

 13   Interim Order and this Second Interim Order, priority in payment over any and all

 14   administrative expenses of the kind specified or ordered pursuant to any provision of

 15   the Bankruptcy Code (the “Lapis 2017 Loan 507(b) Claims”). The Lapis 2017 Loan

 16   507(b) Claims shall be subject and subordinate only to the Carve-Out and the DIP

 17   Superpriority Claims.      The Lapis Secured Parties shall not receive or retain any

 18   payments, property or other amounts in respect of the Lapis 2017 Loan 507(b) Claims

 19   unless and until the DIP Obligations (other than contingent indemnification

 20   obligations as to which no claim has been asserted) have indefeasibly been paid in

 21   cash in full and all DIP Commitments terminated. The 2017 Lapis Loan 507(b)
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 34 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 34(206)of  54
                                                                                                         292-2110
  1   Claims shall be senior to the Lapis 2019 Loan 507(b) Claims, provided nothing herein

  2   shall affect the terms of any intercreditor arrangements between and among the Lapis

  3   Secured Parties.

  4                   (d)   Lapis 2019 Loan 507(b) Claims. The Lapis Agent, on behalf of

  5   itself and the Lapis 2019 Loan Lenders, was granted, an allowed superpriority

  6   administrative expense claim as provided in section 507(b) of the Bankruptcy Code

  7   in the amount of Lapis 2019 Loan Adequate Protection Claim with, except as set

  8   forth in the First Interim Order and this Second Interim Order, priority in payment

  9   over any and all administrative expenses of the kind specified or ordered pursuant to

 10   any provision of the Bankruptcy Code (the “Lapis 2019 Loan 507(b) Claims”). The

 11   Lapis 2019 Loan 507(b) Claims shall be subject and subordinate only to the Carve-

 12   Out, the DIP Superpriority Claims and the Lapis 2017 Loan 507(b) Claims. The

 13   Lapis Secured Parties shall not receive or retain any payments, property or other

 14   amounts in respect of the Lapis 2019 Loan 507(b) Claims unless and until the DIP

 15   Obligations (other than contingent indemnification obligations as to which no claim

 16   has been asserted) have indefeasibly been paid in cash in full and all DIP

 17   Commitments terminated.

 18                   (e)   Lapis Secured Parties Information.                   As additional adequate

 19   protection of the Lapis Secured Parties’ security interests in the Lapis Prepetition

 20   Collateral, the Debtors shall contemporaneously provide the Lapis Secured Parties

 21   with any reporting provided to the DIP Lenders under the DIP Loan Agreement. The
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 35 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 35(206)of  54
                                                                                                         292-2110
  1   Lapis Secured Parties and the Committee shall each be deemed to be an additional

  2   notice party for purposes of the DIP Facility and all parties thereto shall provide the

  3   Lapis Secured Parties and the Committee contemporaneous copies of all notices

  4   pursuant thereto. The Debtors shall additionally provide the Lapis Secured Parties

  5   and the Committee any reports and information as the Lapis Secured Parties and the

  6   Committee may reasonably request from time to time.

  7                   (f)   For the avoidance of doubt, the Excluded Avoidance Actions and

  8   the Commercial Tort Claims shall not be used as collateral for any Adequate

  9   Protection Obligations.

 10           14.     Carve-Out.

 11                   (a)   Carve-Out. As used in the First Interim Order and this Second

 12   Interim Order, the term “Carve-Out” means, collectively, the sum of: (i) all fees

 13   required to be paid to the Clerk of the Court and to the U.S. Trustee pursuant to 28

 14   U.S.C. §1930(a) and 31 U.S.C. § 3717; (ii) the reasonable fees and expenses up to

 15   $15,000 incurred by a trustee under section 726(b) of the Bankruptcy Code; (iii) up

 16   to $1,000,000 for the Debtors’ accrued and unpaid payroll obligations to employees

 17   (excluding management and consultants and not including paid time off, severance,

 18   vacation or any other claims based upon state or federal law) (the “Employee Carve-

 19   Out”); and (iv) the aggregate amount of unpaid fees and expenses of the Debtors’,

 20   the Committee and the Patient Care Ombudsman under sections 327(a), 328 or

 21   1103(a) of the Bankruptcy Code (the “Case Professionals”), to the extent such fees
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 36 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 36(206)of  54
                                                                                                         292-2110
  1   and expenses are allowed and payable pursuant to an order of the Court (which order

  2   has not been reversed, vacated or stayed) (“Allowed Professional Fees”), and the

  3   reimbursement of out-of-pocket expenses allowed by the Court and incurred by the

  4   members of the Committee in the performance of their duties (but excluding fees and

  5   expenses of third party professionals employed by such members) (“Committee

  6   Expenses”), which amount under this clause (iv) shall not exceed the sum of: (x) an

  7   aggregate amount per week limited to the amount set forth in the Budget for Allowed

  8   Professional Fees and Committee Expenses incurred prior to the delivery of a Carve-

  9   Out Trigger Notice (and if such amount exceeds the amount set forth in the Budget,

 10   each Case Professional and/or Committee member shall receive the portion of its

 11   Allowed Professional Fees and/or Committee Expenses, as appropriate, on a pro rata

 12   basis in an amount not to exceed the Budget for Case Professionals) provided (i) the

 13   Maturity Date has not occurred or (ii) Event of Default has not occurred or continuing

 14   (the “Pre Carve-Out Notice Trigger Cap”) plus (y) $120,000 for Allowed

 15   Professional Fees and Committee Expenses incurred from and after the delivery of

 16   the Carve-Out Trigger Notice (defined below) (the “Post Carve-Out Notice Cap”

 17   together, with the Pre Carve-Out Notice Trigger Cap, the “Carve-Out Cap”). No

 18   portion of the Carve-Out or any Cash Collateral may be used in violation of the First

 19   Interim Order or this Second Interim Order. Nothing in the First Interim Order or

 20   this Second Interim Order or otherwise shall be construed to increase the Carve-Out

 21   if actual (i) Allowed Professional Fees of any Case Professional or (ii) Committee
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 37 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 37(206)of  54
                                                                                                         292-2110
  1   Expenses are higher in fact than Carve-Out Cap amount. Any funds held by the

  2   Debtors upon the delivery of a Carve-Out Trigger Notice shall be applied dollar for

  3   dollar, against the Carve-Out. Nothing in the First Interim Order or this Second

  4   Interim Order shall be construed to increase the Employee Carve-Out if accrued and

  5   unpaid payroll obligations of the Debtors exceed the Employee Carve-Out.

  6                   (b)   Carve-Out Trigger Notice. As used herein, the term “Carve-Out

  7   Trigger Notice” means a written notice provided by the DIP Lenders to the Debtors,

  8   the Committee, and the U.S. Trustee that the Post Carve-Out Notice Trigger Cap is

  9   invoked, which notice may be delivered following the occurrence and during the

 10   continuance of an Event of Default and/or acceleration of the DIP Obligations under

 11   the DIP Loan Documents. Upon delivery of the Carve-Out Trigger Notice to the

 12   Debtors (the “Termination Declaration Date”), the Debtors shall provide notice by

 13   email and facsimile to all Case Professionals, at the email addresses and facsimile

 14   numbers set forth in each Professional’s notice of appearance filed with the

 15   Bankruptcy Court (or, if there is no such notice of appearance, at such Professional’s

 16   last known email address and facsimile number) within one (1) day after the Debtors’

 17   receipt of a Carve-Out Trigger Notice informing them that such Carve-Out Trigger

 18   Notice has been received and further advising them that the Debtors’ ability to pay

 19   such Case Professionals and Committee Expenses is subject to and limited by the

 20   Post Carve-Out Notice Trigger Cap.

 21
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 38 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 38(206)of  54
                                                                                                         292-2110
  1                   (c)   Payment of Allowed Professional Fees Prior to Termination

  2   Declaration Date. Any payment or reimbursement made prior to the occurrence of

  3   the Termination Declaration Date in respect of any Allowed Professional Fees and

  4   Committee Expenses shall not reduce the Carve-Out.

  5                   (d)   Payment of Carve-Out on or After the Termination Declaration

  6   Date. Any payment or reimbursement made on or after the occurrence of the

  7   Termination Declaration Date in respect of any Allowed Professional Fees and

  8   Committee Expenses shall permanently reduce the Carve-Out on a dollar-for-dollar

  9   basis. Any funding of the Carve-Out shall be added to, and made a part of, the DIP

 10   Obligations secured by the DIP Collateral and shall be otherwise entitled to the

 11   protections granted under the First Interim Order, this Second Interim Order, the DIP

 12   Loan Documents, the Bankruptcy Code and applicable law.

 13                   (e)   Objection Rights. Nothing contained herein or in the DIP Loan

 14   Documents, including the inclusion of line items in the Budget for Professional Fees,

 15   is intended to constitute, nor shall be construed as consent to the allowance of any

 16   Case Professional’s fees, costs and expenses by any party and shall not affect the

 17   rights of the Debtors, the DIP Lenders, the Committee, the Lapis Secured Parties or

 18   any other party in interest to object to the allowance and/or payment of any such

 19   amounts incurred or requested.

 20                   (f)   Payment of Compensation. Nothing contained herein or in the

 21   DIP Loan Documents shall affect the rights of the Case Professionals to seek
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 39 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 39(206)of  54
                                                                                                         292-2110
  1   allowance and payment of fees and expenses in excess of the amounts set forth in the

  2   Carve-Out and Budget. Upon the indefeasible payment in full in cash and discharge

  3   of the DIP Obligations, nothing contained herein shall affect the rights of the Debtors

  4   to pay such amounts as approved by the Court.

  5                   (g)   Carve-Out Priority. The Carve-Out shall be senior in all respects

  6   to the DIP Liens, the DIP Superpriority Claims, the Prepetition Credit Liens, the liens

  7   and/or claims of the Lapis Secured Parties, and any and all other forms of adequate

  8   protection, liens or claims securing the DIP Obligations, the Adequate Protection

  9   Obligations and/or the obligations of any Prepetition Secured Parties or Lapis

 10   Secured Parties.

 11           15.     Bankruptcy Code Sections 506(c) and 552(b) Waivers. Without limiting

 12   the Carve-Out, the Debtors irrevocably waive and shall be prohibited from asserting

 13   (i) any surcharge claim, under section 506(c) of the Bankruptcy Code or otherwise,

 14   for any costs and expenses incurred in connection with the preservation, protection

 15   or enhancement of, or realization by the DIP Lenders upon the DIP Collateral and

 16   the Lapis Secured Parties upon the Prepetition Collateral and no costs or expenses of

 17   administration that have been or may be incurred in any of the Chapter 11 Cases at

 18   any time shall be charged against the DIP Lenders or the Lapis Secured Parties or

 19   their respective claims or liens (including any claims or liens granted pursuant to the

 20   First Interim Order and this Second Interim Order), and (ii) the “equities of the case”

 21
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 40 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 40(206)of  54
                                                                                                         292-2110
  1   exception under section 552(b) of the Bankruptcy Code in connection with the DIP

  2   Facility, the Lapis 2017 Loan or the Lapis 2019 Loan.

  3           16.     Application of Proceeds. In no event shall the DIP Lenders be subject

  4   to the equitable doctrine of “marshaling” or any other similar doctrine with respect

  5   to the DIP Collateral, and all proceeds thereof shall be received and used in

  6   accordance with the First Interim Order and this Second Interim Order.

  7           17.     Disposition of Collateral. The Debtors shall not sell, transfer, lease,

  8   encumber or otherwise dispose of any portion of the DIP Collateral, other than in the

  9   ordinary course of business or in connection with the payments contemplated under

 10   the First Interim Order and this Second Interim Order, including the Carve-Out,

 11   without the prior written consent of the DIP Lenders (and no such consent shall be

 12   implied from any other action, inaction or acquiescence by the DIP Lenders) or Order

 13   of this Court; provided that for the avoidance of doubt, the Debtors shall comply with

 14   section 6.4 of the DIP Loan Agreement.                 Notwithstanding anything otherwise

 15   provided herein, 100% of any net cash proceeds of any sale of DIP Collateral outside

 16   of the ordinary course of business shall, subject to the satisfaction of the Carve-Out

 17   and the lien priorities outlined in paragraph 13 herein, be used to immediately satisfy

 18   the DIP Obligations.

 19           18.     Restrictions on Granting Postpetition Liens. Other than the Carve-Out

 20   or as otherwise provided in the First Interim Order, this Second Interim Order or the

 21   DIP Loan Documents, no claim or lien having a priority superior or pari passu with
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 41 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 41(206)of  54
                                                                                                         292-2110
  1   those granted by the First Interim Order, this Second Interim Order and the DIP Loan

  2   Documents to the DIP Lenders shall be granted or permitted by any order of this

  3   Court heretofore or hereafter entered in the Chapter 11 Cases, and the Debtors will

  4   not grant any such mortgages, security interests or liens in the DIP Collateral (or any

  5   portion thereof) or to any other parties pursuant to section 364(d) of the Bankruptcy

  6   Code or otherwise, while (i) any portion of the DIP Facility, any DIP Facility Loans

  7   or any other DIP Obligations, are outstanding, or (ii) the DIP Lenders has any

  8   Commitment under the DIP Loan Documents. For the avoidance of doubt, there shall

  9   be no restriction and this paragraph shall not apply and excludes any liens or security

 10   interests granted in favor of any federal, state, municipal or other governmental unit,

 11   commission, board or court for any liability of the Debtors.

 12           19.     Automatic Effectiveness of Liens. The DIP Liens shall not be subject to

 13   a challenge and shall attach and become valid, perfected, binding, enforceable, non-

 14   avoidable and effective by operation of law as of the date of the entry of the First

 15   Interim Order and this Second Interim Order on a final basis, without any further

 16   action by the Debtors and the DIP Lenders, respectively, and without the necessity

 17   of execution by the Debtors or the filing or recordation, of any financing statements,

 18   security agreements, deposit control agreements, vehicle lien applications,

 19   mortgages, filings with a governmental unit (including, without limitation, the U.S.

 20   Patent and Trademark Office or the Library of Congress), or other documents or the

 21   taking of any other actions. All DIP Collateral shall be free and clear of other liens,
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 42 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 42(206)of  54
                                                                                                         292-2110
  1   claims and encumbrances, except as provided in the DIP Loan Documents, the First

  2   Interim Order and this Second Interim Order. If the DIP Lenders hereafter request

  3   that the Debtors execute and/or deliver to the DIP Lenders financing statements,

  4   control agreements, mortgages, or other documents considered by the DIP Lenders

  5   to be reasonably necessary or desirable to further evidence the perfection of the DIP

  6   Liens, the Debtors are hereby authorized and directed to execute and/or deliver such

  7   financing statements, control agreements, mortgages, and documents, and the DIP

  8   Lenders are hereby authorized to file or record such documents in their discretion

  9   without seeking modification of the automatic stay under section 362 of the

 10   Bankruptcy Code, in which event all such documents shall be deemed to have been

 11   filed or recorded at the time and on the date of the entry of the First Interim Order;

 12   provided, however, no such filing or recordation shall be necessary or required in

 13   order to create or perfect the DIP Liens. The DIP Lenders, in their sole discretion,

 14   may file a photocopy of the First Interim Order or this Second Interim Order as a

 15   financing statement with any filing or recording office or with any registry of deeds

 16   or similar office, in addition to, or in lieu of, such financing statements, notices of

 17   liens or similar statements.4

 18           20.     Protection Under Section 364(e) of the Bankruptcy Code. The DIP

 19   Lenders have acted in good faith in connection with the First Interim Order and this

 20

 21   4
          The provisions of section 1146(a) of the Bankruptcy Code do not apply herein.
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 43 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 43(206)of  54
                                                                                                         292-2110
  1   Second Interim Order and its reliance on the First Interim Order or this Second

  2   Interim Order is in good faith. The reversal or modification on appeal of the

  3   authorizations under section 364 of the Bankruptcy Code contained in the First

  4   Interim Order or this Second Interim Order does not affect the validity of any DIP

  5   Obligation or the DIP Liens, whether or not the DIP Lenders knew of the pendency

  6   of the appeal, unless such authorization and incurrence of the DIP Obligations and

  7   the DIP Liens and advance of the DIP Facility under 364 of the Bankruptcy Code in

  8   the First Interim Order and this Second Interim Order, were stayed pending appeal.

  9           21.     Reservation of Rights of the DIP Lender. Notwithstanding any other

 10   provision of the First Interim Order or this Second Interim Order to the contrary, the

 11   entry of this Second Interim Order is without prejudice to, and does not constitute a

 12   waiver of, expressly or implicitly, or otherwise impair: (i) any of the rights of the DIP

 13   Lenders under the Bankruptcy Code or under non-bankruptcy law, including, without

 14   limitation, the right of any of such parties to (a) request modification of the automatic

 15   stay of section 362 of the Bankruptcy Code, (b) request dismissal of any of these

 16   Chapter 11 Cases, conversion of any of these Chapter 11 Cases to cases under chapter

 17   7, or appointment of a chapter 11 trustee or examiner with expanded powers in any

 18   of these Chapter 11 Cases, (c) seek to propose, subject to the provisions of section

 19   1121 of the Bankruptcy Code, a chapter 11 plan or plans; or (ii) any other rights,

 20   claims, or privileges (whether legal or equitable or otherwise) of the DIP Lenders.

 21   The delay in or failure of the DIP Lenders to seek relief or otherwise exercise their
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 44 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 44(206)of  54
                                                                                                         292-2110
  1   respective rights and remedies shall not constitute a waiver of any of the DIP

  2   Lenders’ rights and remedies.

  3

  4
              22.     Right to Credit Bid.
  5
                      (a)   DIP Lender. Pursuant to section 363(k) of the Bankruptcy Code,
  6
      unless the Court orders otherwise for cause as provided under section 363(k) of the
  7
      Bankruptcy Code, the DIP Lenders shall have the right to credit bid the total of the
  8
      DIP Obligations for any or all of the DIP Collateral at a sale, lease or other disposition
  9
      of such DIP Collateral outside the ordinary course of business (including any auction
 10
      or similar sales), whether pursuant to a plan of reorganization or a motion pursuant
 11
      to section 363 of the Bankruptcy Code or otherwise (which credit bid rights under
 12
      section 363(k) of the Bankruptcy Code or otherwise shall not be impaired in any
 13
      manner).
 14
                      (b)   A credit bid may be applied only to reduce the cash consideration
 15
      with respect to those assets in which the party submitting such credit bid holds a
 16
      perfected security interest. The DIP Lenders shall be considered a “Qualified
 17
      Bidder” with respect to their rights to acquire all or any of the assets by credit bid as
 18
      set forth in the Bidding Procedures Order.
 19
              23.     Remedies and Notice Upon the Occurrence of Maturity Date or Event
 20
      of Default. Upon prior written notice by the DIP Lenders to counsel for the Debtors,
 21
                                                                                        B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order           - 45 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020    Filed 02/05/20       Los Angeles,
                                                   Entered         CA 90017-5704
                                                               02/05/20      15:38:13 Telephone Pg 45(206)of  54
                                                                                                          292-2110
  1   counsel for the Committee, and the U.S. Trustee of the occurrence of an Event of

  2   Default (each as defined in the DIP Loan Documents and incorporated herein by

  3   reference) and without further order of the Court, the DIP Lenders may (i) declare

  4   the DIP Obligations to be immediately due and payable; (ii) terminate the DIP

  5   Lenders’ commitment under the DIP Facility (other than the Carve-Out) or use of

  6   Cash Collateral; (iii) charge default rate interest; and/or (iv) upon five (5) business

  7   days’ notice to counsel to the Debtors, counsel to the Committee and the U.S. Trustee,

  8   exercise all default-related rights and remedies against the DIP Collateral, without

  9   further order of or application or motion to the Bankruptcy Court, and without

 10   restriction or restraint by any stay under sections 362 and 105 of the Bankruptcy Code

 11   or otherwise, provided however, that during the five (5) business day notice period,

 12   any party in interest shall have the right to file a pleading in opposition to the DIP

 13   Lenders’ exercise of rights and remedies including the delivery of the Carve-Out

 14   Trigger Notice; provided further that, unless otherwise ordered by the Court, the only

 15   issue that may be raised by any party in such pleading shall be whether in fact, an

 16   Event of Default has occurred and is continuing; but provided further that, if an Event

 17   of Default occurs as a result of the Debtors’ failure to indefeasibly satisfy the DIP

 18   Obligations by the Stated Maturity Date (as defined in the DIP Loan Documents),

 19   the above referenced five (5) day notice period shall not apply and the Debtors and

 20   all other interested parties shall not have any challenge rights, except as may be

 21   otherwise ordered by the Court.
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 46 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 46(206)of  54
                                                                                                         292-2110
  1           24.     Modification of Stay. Subject to the terms set forth herein, the automatic

  2   stay imposed under section 362(a) of the Bankruptcy Code is hereby modified as

  3   necessary to effectuate all of the terms, rights, benefits, privileges, remedies and

  4   provisions of the First Interim Order, this Second Interim Order and the DIP Loan

  5   Documents, including, without limitation, to permit the DIP Lenders to exercise all

  6   rights and remedies provided for in the DIP Loan Documents and take any and all

  7   actions provided therein, in each case, in accordance with paragraph 23 of this

  8   Second Interim Order.

  9           25.     Survival of DIP Liens, DIP Superpriority Claims, and Other Rights. If,

 10   in accordance with section 364(e) of the Bankruptcy Code, this Second Interim Order

 11   does not become a final non-appealable order, if a trustee terminates this Second

 12   Interim Order, or if any of the provisions of the First Interim Order or this Second

 13   Interim Order are hereafter modified, amended, vacated or stayed by subsequent

 14   order of this Court or any other court, such termination or subsequent order shall not

 15   affect the priority, validity, enforceability or effectiveness of (or subordination to the

 16   Carve-Out of) any lien, security interests or any other benefit or claim authorized

 17   hereby with respect to any DIP Obligations or Adequate Protection Obligations

 18   incurred prior to the effective date of such termination or subsequent order. All such

 19   liens, security interests, claims and other benefits shall be governed in all respects by

 20   the original provisions of the First Interim Order and this Second Interim Order, and

 21   the DIP Lenders and the Lapis Secured Parties shall be entitled to all the rights,
                                                                                        B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order           - 47 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                           601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                                Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020    Filed 02/05/20       Los Angeles,
                                                   Entered         CA 90017-5704
                                                               02/05/20      15:38:13 Telephone Pg 47(206)of  54
                                                                                                          292-2110
  1   remedies, privileges and benefits granted herein, including the liens and priorities

  2   granted herein, with respect to any DIP Facility Loan and Adequate Protection

  3   Obligations, subject to the Carve-Out and any and all challenges, rights, claims,

  4   defenses and/or objections of the Committee and any third parties as set forth herein.

  5           26.     Survival of the First Interim Order and this Second Interim Order. The

  6   provisions of the First Interim Order and this Second Interim Order and any actions

  7   taken pursuant hereto shall survive the entry of any order: (i) confirming any plan of

  8   reorganization in any of the Chapter 11 Cases; (ii) converting any of the Chapter 11

  9   Cases to a chapter 7 case; or (iii) dismissing any of the Chapter 11 Cases, and the

 10   terms and provisions of the First Interim Order and this Second Interim Order as well

 11   as the DIP Superpriority Claims and the DIP Liens in the DIP Collateral granted

 12   pursuant to the First Interim Order and this Second Interim Order and the DIP Loan

 13   Documents shall continue in full force and effect notwithstanding the entry of any

 14   such order. Such claims and liens shall maintain their priority as provided by the

 15   First Interim Order, this Second Interim Order and the DIP Loan Documents, and to

 16   the maximum extent permitted by law, until all of the DIP Obligations are

 17   indefeasibly paid in full in cash and discharged or otherwise treated under a plan of

 18   reorganization, which is reasonably acceptable to the DIP Lenders. In no event shall

 19   any plan of reorganization be allowed to alter the terms of repayment of any of the

 20   DIP Obligations from those set forth in the DIP Loan Documents unless agreed to by

 21   and among the Debtors and the DIP Lenders.
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 48 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 48(206)of  54
                                                                                                         292-2110
  1           27.     Modifications of DIP Loan Documents. The Debtors and the DIP

  2   Lenders are hereby authorized to implement, in accordance with the terms of the DIP

  3   Loan Documents, any non-material modifications to the DIP Loan Documents

  4   without further notice, motion or application to, order of or hearing before, this Court,

  5   upon notice to counsel for the Committee. Any material modification or amendment

  6   to the DIP Loan Documents shall only be permitted pursuant to an order of this Court,

  7   after being submitted to this Court upon five (5) days’ notice to the U.S. Trustee and

  8   counsel to the Committee, each of whom reserves all rights and objections with

  9   respect to any such material modification or amendment; provided, that any

 10   forbearance from, or waiver of, (i) a breach by the Debtors of a covenant,

 11   representation or any other agreement, or (ii) a default or an Event of Default, in each

 12   case under the DIP Loan Documents shall not require an order of this Court;

 13   provided, that the Debtors or the DIP Lenders provide notice of such forbearance or

 14   waiver to counsel to the Committee. In the event of any inconsistency between this

 15   Second Interim Order and the DIP Loan Agreement, this Second Interim Order shall

 16   control.

 17           28.     Insurance Policies. Upon entry of the First Interim Order, on each

 18   insurance policy maintained by the Debtors which in any way relates to the DIP

 19   Collateral: (i) the DIP Lenders shall be, and shall be deemed to be, without any

 20   further action by or notice to any person, named as additional insureds; and (ii) the

 21   DIP Lenders shall be and shall be deemed to be, without any further action by or
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 49 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 49(206)of  54
                                                                                                         292-2110
  1   notice to any person, named as loss payee for DIP Collateral on which the DIP

  2   Lenders hold a first priority lien. The Debtors are hereby authorized on a final basis

  3   to and shall take any actions necessary to have the DIP Lenders be added as an

  4   additional insured and loss payee on each insurance policy maintained by the Debtors

  5   consistent with the First Interim Order, this Second Interim Order and the DIP Loan

  6   Agreement, which in any way relates to the DIP Collateral.

  7           29.     Financial Information. The Debtors shall deliver to the DIP Lenders

  8   and the Committee such financial and other information concerning the business and

  9   affairs of the Debtors and any of the DIP Collateral as may be required pursuant to

 10   the DIP Loan Documents and/or as the DIP Lenders or the Committee shall

 11   reasonably request from time to time. The Debtors shall allow the DIP Lenders

 12   access to the premises in accordance with the terms of the DIP Loan Documents for

 13   the purpose of enabling the DIP Lenders to inspect and audit the DIP Collateral and

 14   the Debtors’ books and records.

 15           30.     Retention of Commercial Real Estate Broker. On or before February

 16   19, 2020, the Debtor shall retain a commercial real estate broker (approved by the

 17   DIP Lenders) to (a) develop a marketing plan for the disposition of ARMC and the

 18   MOB facilities, and (b) assist in the assessment or negotiation of intercompany leases

 19   on any ARMC properties.

 20           31.     Proofs of Claim. Notwithstanding any order entered by the Bankruptcy

 21   Court in relation to the establishment of a bar date in the Chapter 11 Cases to the
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 50 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 50(206)of  54
                                                                                                         292-2110
  1   contrary, or otherwise, the DIP Lenders and Lapis Secured Parties shall not be

  2   required to file proofs of claim in the Chapter 11 Cases.

  3           32.     Exclusivity. The DIP Lenders, in their capacity as such, are not Exempt

  4   Parties, as defined in the Order Granting Debtors' Motion for Entry of an Order

  5   Pursuant to Section 1121 of the Bankruptcy Code for Second Extension of the

  6   Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances [Docket No.

  7   802] (the “Order Extending Exclusivity”). Therefore, the exclusivity periods

  8   within which the Debtors may file a plan of reorganization and obtain acceptances of

  9   such plan of reorganization are extended through and including January 31, 2020,

 10   and through and including March 31, 2020, respectively, with respect to the DIP

 11   Lenders in their capacity as such.

 12           33.         Immediate Effect of Order. The terms and conditions of this Second

 13   Interim Order shall be effective and immediately enforceable upon its entry by the

 14   Clerk of the Court notwithstanding any potential application of Bankruptcy Rule

 15   6004(h) or otherwise. Furthermore, to the extent applicable, the notice requirements

 16   and/or stays imposed by Bankruptcy Rules 4001(a)(3), 6003(b), and 6004(a) are

 17   hereby waived for good and sufficient cause. The requirements of Bankruptcy Rules

 18   4001, 6003, and 6004, in each case to the extent applicable, are satisfied by the

 19   contents of the Motion.

 20                                         ///End of Order///

 21
                                                                                          B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order             - 51 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                             601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                                  Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020      Filed 02/05/20       Los Angeles,
                                                     Entered         CA 90017-5704
                                                                 02/05/20      15:38:13 Telephone Pg 51(206)of  54
                                                                                                            292-2110
  1   PRESENTED BY:

  2     /s/ James L. Day
      JAMES L. DAY (WSBA #20474)
  3   BUSH KORNFELD LLP

  4   SAMUEL R. MAIZEL (Pro Hac Vice pending)
      SAM J. ALBERTS (WSBA #22255)
  5   DENTONS US LLP

  6   Attorneys for the Chapter 11
      Debtors and Debtors In Possession
  7   * Changes made by court

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 52 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 52(206)of  54
                                                                                                         292-2110
  1                                         EXHIBIT A

  2                                          BUDGET

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21
                                                                                       B USH K ORNFELD          LLP
      Interim DIP/Cash Collateral Order          - 53 - DENTONS US LLP                         LAW OFFICES
      CSDOCS/19230786v3                          601 South Figueroa Street, Suite 2500 601 Union St., Suite 5000
      CSDOCS/19428780v3                                                               Seattle, Washington 98101-2373
19-01189-WLH11       Doc 1020   Filed 02/05/20       Los Angeles,
                                                  Entered         CA 90017-5704
                                                              02/05/20      15:38:13 Telephone Pg 53(206)of  54
                                                                                                         292-2110
                                                          Astria Health
($ in thousands)                                      Weekly Cash Flow Budget


                    Week                  39 (P)      40 (P)       41 (P)       42 (P)      43 (P)      44 (P)      45 (P)      46 (P)



                       Week-ending date    2/1          2/8         2/15        2/22        2/29         3/7        3/14        3/21


Beginning operating cash balance           4,586       3,055        1,763        2,479       2,159       2,361       3,984       5,703


Collections
   Yakima / Toppenish                      1,200        1,200        1,400       1,500       1,600       1,700       1,700       1,700
   Topp Behavioral Adjustment                100          100         100          100         100         100         100         100
   Sunnyside                               1,800        2,000        2,000       2,200       2,200       2,200       2,200       2,200
   Provider Tax                                                                                                        100             90
   Ambulatory Services                                                130          260         260         260         260         260


   DIP Loan Borrowing
     Total Collections                     3,100       3,300        3,630        4,060       4,160       4,260       4,360       4,350


Disbursements
   Payroll, taxes, and other -Y/T            577          290         636          308         936         308         636         308
   Payroll & Other ASH                       500          980         525          980         825         980         525         980
   Ambulatory Salaries                       260          245              65      260         115         260         115         260
   Ambulatory Costs                           32           32              32       32          32          32          32          32
   Other Op Ex                                   90           90           85          80          75          75          75          75
   Purchased services                        375          375         375          365         365         365         365         365
   Contract labor                            275          250         250          225         225         190         190         190
   Rent                                          78           81           76          76          76          58          63          63
   Medical professionals                     100          -            -               25          65      -           -               25
   Utilities                                 160          -            -           160         120         -           -           -
   Prop Tax and Ins                          -            350         121              90      -           -           121             90
   Supplies, pharma., and dietary            699          649         499          143         118         118         268         268
   Corporate Overhead                        481          -            -           -           375         -           -           -
   Provider Tax                              -            900          -           900         -           -           -           -
   CRO Fees
   UMR Payments                              100          350         251          251         251         251         251         251
   Medicaid Repayment ASH                                                              85                                              85
   Professional Fees                         -            -            -           400         -           -           -           400
   DIP Fees and Expenses
   DIP Interest                              380          -            -           -           380         -           -           -
   UST Fees                                  525


       Total Disbursements                 4,631       4,592        2,914        4,380       3,958       2,637       2,641       3,392


          WEEKLY NET CASH FLOW            (1,531)      (1,292)        716         (320)        202       1,623       1,719         958


          ENDING CASH (ACTUAL)             3,055       1,763        2,479        2,159       2,361       3,984       5,703       6,661

                                                               Page 1 of 1
          19-01189-WLH11            Doc 1020       Filed 02/05/20           Entered 02/05/20 15:38:13               Pg 54 of 54
